Case 3:18-cv-00809-H-NLS Document 31 Filed 11/29/18 PageID.216 Page 1 of 2




 1 BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     A Limited Liability Partnership
 2  Including Professional Corporations
   MARK S. EISEN, Cal. Bar No. 289009
 3   meisen@beneschlaw.com
   333 West Wacker Drive, Suite 1900
 4 Chicago, Illinois 60606
   Telephone: 312.212.4949
 5 Facsimile: 312.767.9192
 6 Attorneys for Defendant
   ALBERTSONS COMPANIES, INC.
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11 KATIE RENVALL, individually and on             Case No. 3:18-cv-00809-H-NLS
   behalf of all others similarly situated,
12                                                CLASS ACTION
                 Plaintiff,
13                                                STIPULATION OF DISMISSAL
         v.                                       PURSUANT TO FED. R. CIV. P.
14                                                41(a)
   ALBERTSONS COMPANIES, INC.,
15                                                The Hon. Marilyn L. Huff, Courtroom
                 Defendant.                       15A (15th Floor, Carter/Keep)
16
17
18        IT IS HEREBY STIPULATED AND AGREED by and between the parties
19 and their respective counsel, pursuant to Federal Rule of Civil Procedure
20 41(a)(1)(A)(ii), that the above-entitled action against Albertsons Companies, Inc.
21 shall be and hereby is dismissed with prejudice and without costs, disbursements or
22 attorneys’ fees to any party. The claims of the putative class are dismissed without
23 prejudice.
24
25
26
27
28

                                              1
Case 3:18-cv-00809-H-NLS Document 31 Filed 11/29/18 PageID.217 Page 2 of 2




 1 Dated: November 29, 2018
 2
 3   By: /s/ Frank S. Hedin________    By: /s/ Mark S. Eisen___________
 4   Frank S. Hedin                    Mark S. Eisen
     Hedin Hall LLP                    Benesch Friedlander Coplan & Aronoff LLP
 5
     1395 Brickell Avenue, Suite 900   333 West Wacker Drive, Suite 1900
 6   Miami, FL 33131                   Chicago, IL 60606
 7   Counsel for Katie Renvall         Counsel for Albertsons Companies, Inc.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
